Case 1:19-cv-02285-EK-JO Document 33 Filed 10/10/19 Page 1 of 3 PageID #: 284




                                                                        FILED
                                                                     IN CLERK'S OFFICE
 UNITED STATES DISTRICT COURT                                    US DISTRICT COURT E.D.N.Y.
 EASTERN DISTRICT OF NEW YORK
                                                                       OCT 1 0 2019      *
 EDUARDO BURKETT,GUILLAUME FOSS,and
 VIRGINIA ORTIZ,individually and on behalf of
 all persons similarly situated,                                BROOKLYN OFFICE
                                                            No. l:19-cv-2285(LDH)(JO)
                               Plaintiffs,

               -against-                                    JUDGMENT

 HOUSLANGER & ASSOCIATES,PLLC,
 TODD HOUSLANGER,and BRYAN BRYKS,

                               Defendants.



               Pursuant to Rule 68 of the Federal Rules of Civil Procedure, defendants

 HOUSLANGER AND ASSOCIATES,PLLC,TODD HOUSLANGER,and BRYAN BRYKS

 in the above-entitled action having offered on June 20,2019, to take judgment against them in

 favor of plaintiff, GUILLAUME FOSS,the amount of TEN THOUSAND DOLLARS AND NO

 CENTS($10,000.00), plus any accrued costs together with a reasonable attorneys' fee as

 determined by the court to be incurred up through June 20, 2019, and the plaintiff having

 accepted defendants' offer ofjudgment on June 29, 2019, it is hereby ORDERED,ADJUDGED

 and DECREED that:


               Final judgment is entered in favor of the plaintiff, GUILLAUME FOSS and

 against the defendants; and

               Defendants are to pay plaintiff, GUILLAUME FOSS,the amount ofTEN

 THOUSAND DOLLARS AND NO CENTS ($10,000.00), plus any accrued costs together with

 a reasonable attorneys' fee as determined by the court to be incurred up through June 20, 2019.

 Dated: June 29,2019
        New York, New York
                                                       s/ LDH
                                                             ASHA
Case 1:19-cv-02285-EK-JO Document 33 Filed 10/10/19 Page 2 of 3 PageID #: 285




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 EDUARDO BURKETT,GUILLAUME FOSS,and
 VIRGINIA ORTIZ,individually and on behalf of
 all persons similarly situated,
                                                            No. l:19-cv-2285(LDH)(JO)
                               Plaintiffs,

               -against-                                    JUDGMENT

 HOUSLANGER & ASSOCIATES,PLLC,
 TODD HOUSLANGER,and BRYAN BRYKS,

                               Defendants.



               Pursuant to Rule 68 of the Federal Rules of Civil Procedure, defendants

 HOUSLANGER AND ASSOCIATES,PLLC,TODD HOUSLANGER,and BRYAN BRYKS

 in the above-entitled action having offered on June 20,2019, to take judgment against them in

 favor of plaintiff, EDUARDO BURKETT,the amount ofTEN THOUSAND DOLLARS AND

 NO CENTS ($10,000.00), plus any accrued costs together with a reasonable attorneys' fee as

 determined by the court to be incurred up through June 20,2019, and the plaintiff having

 accepted defendants' offer ofjudgment on June 29, 2019, it is hereby ORDERED,ADJUDGED

 and DECREED that:


               Finaljudgment is entered in favor of the plaintiff, EDUARDO BURKETT and

 against the defendants; and

               Defendants are to pay plaintiff, EDUARDO BURKETT,the amount ofTEN

 THOUSAND DOLLARS AND NO CENTS ($10,000.00), plus any accrued costs together with

 a reasonable attorneys' fee as determined by the court to be incurred up through June 20, 2019.

 Dated: June 29,2019
        New York,New York
                                                        s/ LDH
                                                           LASHANNDEARCY
Case 1:19-cv-02285-EK-JO Document 33 Filed 10/10/19 Page 3 of 3 PageID #: 286




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 EDUARDO BURKETT,GUILLAUME FOSS,and
 VIRGINIA ORTIZ,individually and on behalf of
 all persons similarly situated,
                                                            No. l:19-cv-2285(LDH)(JO)
                              Plaintiffs,

               -against-                                    JUDGMENT

 HOUSLANGER & ASSOCIATES,PLLC,
 TODD HOUSLANGER,and BRYAN BRYKS,

                              Defendants.



               Pursuant to Rule 68 ofthe Federal Rules of Civil Procedure, defendants

 HOUSLANGER AND ASSOCIATES,PLLC,TODD HOUSLANGER,and BRYAN BRYKS

 in the above-entitled action having offered on June 20,2019, to take judgment against them in

 favor of plaintiff, VIRGINIA ORTIZ,the amount ofTEN THOUSAND DOLLARS AND NO

 CENTS ($10,000.00), plus any accrued costs together with a reasonable attorneys' fee as

 determined by the court to be incurred up through June 20, 2019, and the plaintiff having

 accepted defendants' offer ofjudgment on June 29, 2019, it is hereby ORDERED,ADJUDGED

 and DECREED that:


               Final judgment is entered in favor of the plaintiff, VIRGINIA ORTIZ and against

 the defendants; and

               Defendants are to pay plaintiff, VIRGINIA ORTIZ,the amount ofTEN

 THOUSAND DOLLARS AND NO CENTS ($10,000.00), plus any accrued costs together with

 a reasonable attorneys' fee as determined by the court to be incurred up through June 20,2019.

 Dated: June 29,2019
        New York, New York
                                                      s/ LDH
                                                       ONTLASHANN DEARCY HA'
                                                                                   Is.
                                                                                      ¥'1
